Title: To Thomas Jefferson from J. Phillipe Reibelt, 13 November 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore St. Patrik’s Row No. 61.le 13 Nov. 1804
                  
                  L’expeditionaire de la Stage n’ayant pas voulu se charger de la 1re. Caisse, que Nous Vous avions annoncè le 5 du Courrant, Nous avons pris le parti, de la Confier avec deux autres à un Paquet de Georgetown: Schooner Polly & Sally, Capne. James Reath, qui partira demain.
                  La Note Sur la premiére a etè jointe a notre Lettre du 5—Çelle sur la 2de. et 3eme. est incluse a çelle ci.
                  Vous voudrez bien Nous renvoÿer ce, que Vous ne garderez pas, par la même occasion, ou une semblable.
                  Nous avons l’honneur d’etre avec le plus profond respect Votre Excellence Tr. hble Strs Le Magazin de Levrault, Schoell et Comp. Libraires à Paris.
                  
                     Reibelt 
                     
                  
               